DETAILED ACTION

This Office Action is a response to an application filed on 03/05/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 05/28/2022, 09/22/2022, and 05/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 10-2018-0059286, the US application No. 2021/0211646 A1 is used as English translation of the Korean application).

Regarding claim 1, Lee discloses: A method of processing video data, comprising: 
deriving, during a conversion between a current block of video and a bitstream of the current block (see paragraph 366-367), at least one combined affine model using multiple original affine models (see paragraph 345 and 366, 4-parameter affine motion model and 6-parameter affine motion model) with control point motion vectors (see paragraph 354, corner motion vectors are the control points); and 
performing the conversion by using the at least one combined affine model (see Fig. 29 and paragraph 350, perform inter prediction based on the determined affine motion model).
Regarding claim 2, Lee discloses: The method of claim 1, wherein at least one of the multiple original affine models is an affine model associated with neighboring blocks of the current block (see Lee, Fig. 30-31 and paragraph 383-384).
Regarding claim 3, Lee discloses: The method of claim 1, wherein the control point motion vectors of the original affine model are derived from an affine-coded spatial or temporal neighboring block for the current block (see Lee, Fig. 30-31, spatial neighboring blocks are used, and paragraph 388 and 397)
Regarding claim 4, Lee discloses: The method of claim 1, wherein each of the at least one combined affine model has a first set of control point motion vectors (see Lee, paragraph 358-359), and the multiple original affine models have multiple second sets of control point motion vectors respectively (see Lee, paragraph 358-359), each control point motion vector in the first set of control point motion vectors is a function of corresponding control point motion vectors in each of the multiple second set of control point motion vectors (see Lee, paragraph 351-353).
Regarding claim 5, Lee discloses: The method of claim 4, wherein the function is an average function, a weighted average function, or normalized function (see Lee, paragraph 243 and 352).
Regarding claim 6, Lee discloses: The method of claim 5, wherein weighed values for the control point motion vectors used in the weighted average function are the same (see Lee, paragraph 243 and 253).
Regarding claim 7, Lee discloses: The method of claim 5, wherein some motion vectors in the second set of control point motion vectors do not exist, and the corresponding weighed values are set to be 0 (see Lee, paragraph 292, zero motion vector is added).
Regarding claim 8, Lee discloses: The method of claim 1, wherein only original affine models with 4 parameters are used to derive the at least one combined affine model (see Lee, paragraph 359).
Regarding claim 9, Lee discloses: The method of claim 1, wherein only original affine models with 6 parameters are used to derive the at least one combined affine model (see Lee, paragraph 356).
Regarding claim 10, Lee discloses: The method of claim 1, the method further comprising: 
converting an original affine model with 4 parameters into an affine model with 6 parameters (see Lee, paragraph 368, determining the number of motion vector parameters); and 
deriving control point motion vectors of the at least one combined affine model using the converted affine model with 6 parameters (see Lee, paragraph 368 and 382).
Regarding claim 11, Lee discloses: The method of claim 10, wherein converting an original affine model with 4 parameters into an affine model with 6 parameters (see Lee, paragraph 368 and 382) includes: 
converting a 4-parameters affine model with two control point motion vectors into a 6-parameters affine model with three control point motion vectors by adding a new control point motion vector (see Lee, paragraph 366 and 382).
Regarding claim 12, Lee discloses: The method of claim 1, wherein motion vector differences between control point motion vectors of the at least one combined affine model are derived from the multiple original affine models, each of motion vector differences between control point motion vectors of the at least one combined affine model is a function of corresponding motion vector differences for between control point motion vectors of each of original affine models (see Lee, paragraph 391-392).
Regarding claim 13, Lee discloses: The method of claim 12, wherein the function is an average function, a weighted average function, or normalized function (see Lee, paragraph 243 and 352).
Regarding claim 14, Lee discloses: The method of claim 13, wherein weighed values for the control point motion vector differences used in the weighted average function are the same (see Lee, paragraph 243 and 253).
Regarding claim 15, Lee discloses: The method of claim 1, wherein motion vector differences between control point motion vectors of the at least one combined affine model are derived in a first way, and a first control point motion vector of the at least one combined affine mode is derived in a second way, the control point motion vectors of the at least one combined affine mode are derived based on the first control point motion vector and corresponding motion vector difference (see Lee, paragraph 392).
Regarding claim 16, Lee discloses: The method of claim 15, wherein motion vector differences between control point motion vectors of the at least one combined affine model are derived by combining two affine coded spatial neighboring blocks, and the first control point motion vector of the at least one combined affine mode is copied or scaled from certain blocks (see Lee, paragraph 391-392).
Regarding claim 17, Lee discloses: The method of claim 1, wherein only the control point motion vectors of the original affine models referring to the same reference picture are combined (see Lee, paragraph 227, candidates having the same reference picture may have a higher priority than a combination of merge candidates having different reference pictures).
Regarding claim 18, Lee discloses: The method of claim 1, wherein the control point motion vectors of the original affine models referring to different reference pictures is scaled to the same reference picture before being combined (see Lee, paragraph 394).

Regarding claims 19 and 20, claims 19 and 20 are drawn to an apparatus and a computer readable storage medium having limitations similar to the method claimed in claim 1 treated in the above rejections.  Therefore, apparatus and computer readable storage medium claims 19 and 20 correspond to method claim 1 and are rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483